Citation Nr: 0213655	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-23 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision.  Although the 
veteran indicated in November 2000 that he wanted to testify 
at the RO before a local hearing officer, he failed to appear 
this hearing (scheduled to take place on February 15, 2001).

In a March 1998 written statement, the veteran raised claims 
for service connection for low back arthritis and a sciatic 
nerve condition.  In a May 2002 brief, the veteran's 
representative appeared to seek to reopen a previously denied 
claim for service connection for right ear hearing loss.  
These matters have not been developed or certified for 
appeal, nor or they inextricably intertwined with the claim 
for increased rating now before the Board.  Specifically 
concerning the right ear claim, the Board notes that there is 
no reason why the service-connected left ear condition cannot 
be evaluated while the veteran separately pursues a claim to 
reopen regarding service connection for right ear hearing 
loss.  If and when the claim for service connection for right 
ear hearing loss is reopened and granted, the veteran's 
bilateral hearing loss will then be evaluated accordingly.  
In any case, the claims raised in the March 1998 written 
statement and the May 2002 brief are referred to the RO for 
initial consideration.
 

FINDING OF FACT

Hearing loss of the left ear has been manifested by a pure 
tone threshold average at 1,000, 2,000, 3,000, and 4,000 HZ 
of 53 decibels, with a speech discrimination ability of 88 
percent; the veteran does not have total deafness in his 
nonservice-connected right ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for increased rating

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the veteran's 
relevant medical history.  38 C.F.R. § 4.1 (2001); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2001).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII (2001).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85 (2001).

The veteran underwent a VA audiological examination in May 
2000.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
45
55
LEFT
45
45
55
65

Average pure tone thresholds were 46 decibels in the right 
ear and 53 decibels in the left ear.  Speech recognition 
ability was 90 percent in the right ear and 88 percent in the 
left ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the left ear is II.  

The examiner noted that the veteran presented with a mild to 
severe sensorineural hearing loss bilaterally.  For purposes 
of evaluation, however, a nonservice-connected ear will be 
treated as service connected only when there is total 
deafness in that nonservice-connected ear.  In this case, 
there is no indication that the veteran has total deafness in 
his right ear.  Therefore, this nonservice-connected ear 
shall be considered normal (Level I) for purposes of 
computing the service-connected disability rating for the 
veteran's left ear.  See VAOPGCPREC 32-97. 

The intersection of Level II and Level I hearing in Table VII 
results in a noncompensable rating.  38 C.F.R. § 4.85(h), 
Diagnostic Code 6100, Table VII (2001).

Consideration has also been given to provisions for rating 
exceptional patterns of hearing where pure tone thresholds at 
each of the four specified frequencies is 55 decibels or 
more.  38 C.F.R. § 4.86 (2001).  In such a case, the Roman 
numeral designation is to be determined from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each 
ear is to be evaluated separately.  However, because only two 
of the veteran's left ear thresholds in the designated 
frequencies are at 55 decibels or more, this regulation is 
inapplicable. 

In his November 2000 Form 9, the veteran asserted that during 
the May 2000 hearing test, he was in a sound proof booth and 
he still had problems hearing and understanding some of the 
test.  For example, his hearing apparently prevented him from 
repeating some words.  The Board has considered the veteran's 
assertions, and his report of subjective hearing loss appears 
consistent with the objective data.  However, the rate of 
disability compensation for impaired hearing is purely 
formulaic.  The fact of his increased impairment is not 
compensable unless the amount of increase correlates with a 
compensable increment according to the rating tables.  The 
tables provide ratings for discrete but contiguous parts of 
the entire range of measurable impairments.  They do not 
provide for approximation.  Cf. 38 C.F.R. § 4.7 (2001), which 
provides for allowing the next higher rating for disability 
that nearly approximates the criteria for the next higher 
rating. 

The veteran has asserted that his hearing loss condition 
requires him to wear hearing aids, and that without them, he 
is unable to hear normal conversation.  However, the 
evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids.  
Another examination to determine this improvement is 
therefore unnecessary.  38 C.F.R. § 4.86 (2001).

Although the veteran unquestionably has hearing loss, it is 
simply not of a degree that VA may compensate.  The 
preponderance of the evidence is against assigning a 
compensable evaluation for the veteran's left ear hearing 
loss.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § § 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran's claim for a compensable rating for left ear 
hearing loss did not require a particular application form.  
Thus, there is no issue as to provision of a form or 
instructions for applying for this benefit.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for a compensable 
rating.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the veteran a 
rating decision in July 2000, a statement of the case in 
September 2000, a detailed letter in April 2001 concerning 
the types of evidence (including medical records) he could 
submit in support of his claim, and a supplemental statement 
of the case in February 2002.  These documents together 
listed the evidence considered, the legal criteria for 
determining whether a compensable rating could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claim for a 
compensable rating.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, VA treatment records have been obtained and there 
is no indication that there are any outstanding records. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran underwent a VA 
examination in May 2000, which included an audiological 
evaluation.  The report of this examination and evaluation 
was reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO (which 
considered the requirements of the VCAA in its February 2002 
supplemental statement of the case), or to otherwise conduct 
any other development.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  


ORDER

A compensable evaluation for left ear hearing loss is denied.  


		
Mary Gallagher
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

